ON APPELLANT’S MOTION FOR REHEARING
WOODLEY, Judge.
A statement of facts timely filed in the trial court has been furnished and will be considered.
Appellant contends that there is no evidence to the effect that a Texas Operator’s License was ever issued to him and no showing that any such operator’s license had been suspended.
The evidence, viewed from the standpoint most favorable to the state, showed that appellant was convicted in February 1952 of the offense of driving a motor vehicle upon a public highway while intoxicated, and that he was arrested while driving a motor vehicle on a public road in June thereafter.
There is no proof that appellant was a licensee prior to his conviction in February for driving while intoxicated. If a Ii*336cense had been issued to him, there is nothing in the record to show that it was a “Texas Operator’s License” which was suspended by reason of such conviction. The proof therefore fails to sustain the allegation of the complaint and information that appellant drove a motor vehicle “when the Texas Operator’s License of the said George Gordon Rushing was suspended.”
Appellant’s motion for rehearing is granted, the affirmance is set aside and the judgment is now reversed and the causé remanded.